United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-769
Issued: December 9, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 21, 2014 appellant filed a timely appeal from a December 30, 2013 decision
of the Office of Workers’ Compensation Programs (OWCP) that found she received an
overpayment of compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $6,715.67 because she received FECA compensation after her return to work for the
period December 3, 2012 through January 29, 2013 and because compensation was based on an
incorrect pay rate for the period September 23, 2012 through January 29, 2013; and (2) whether
OWCP properly denied waiver of the overpayment.
On appeal appellant generally asserts that she is entitled to waiver because she was caring
for her grandmother.
1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On June 7, 2008 appellant, then a noncareer 46-year-old letter carrier, sustained injury
when a dog charged her while she was delivering mail. She fell which caused neck and back
pain. Appellant stopped work that day.2 OWCP accepted that she sustained multiple contusions,
neck and lumbar sprains, displacement of lumbar intervertebral disc without myelopathy, and
aggravation of lumbar degenerative disc disease. Appellant returned to full duty on June 24,
2008 and continued to work full duty until her appointment expired on September 22, 2008.
On December 20, 2008 appellant began work with the Department of Veterans Affairs
(VA) Health Care System.3 She continued in that position until February 23, 2012 when she
underwent lumbar surgery. Appellant was placed on the periodic compensation rolls, based on a
weekly pay rate of $823.20. She returned to full duty at the VA on June 1, 2012.4 Appellant
again stopped work on September 24, 2012 and filed Form CA-7 claims for wage-loss
compensation.5
By decision dated November 14, 2012, OWCP found that an overpayment of
compensation had been created for the period February 23 through June 2, 2012 in the amount of
$8,577.25. Appellant received compensation from the VA for sick and annual leave and FECA
benefits for this same period.
In a report dated December 27, 2012, Dr. Marvin E. Van Hal, a Board-certified
orthopedic surgeon, provided a second opinion evaluation for OWCP. He found that appellant
could work full time with a restriction on heavy lifting, and that she had been able to work since
September 24, 2012, following her postsurgery release on August 29, 2012. Appellant’s
attending physician, Dr. Louise Lamarre, Board-certified in emergency medicine, agreed with
Dr. Van Hal’s conclusion. On January 29, 2013 OWCP authorized payment of compensation for
the period September 24, 2012 to January 29, 2013, totaling $10,961.80, based on a weekly pay
rate of $823.20. The amount of the outstanding overpayment for the period February 23 to
June 2, 2012, $8,577.25, was deducted from the compensation due, yielding net compensation of
$2,384.55.6
2

The instant claim was adjudicated by OWCP under file number xxxxxx184. Appellant has a separate claim,
adjudicated under file number xxxxxx631, for a traumatic injury that occurred on November 17, 2007, accepted for
lumbar strain. Under that claim, by decision dated November 18, 2009, OWCP denied her claim for compensation
for the period November 17, 2007 to March 28, 2008. The files were doubled on February 11, 2013, with the claim,
file number xxxxxx 631, becoming the master file.
3

At the VA, appellant initially worked as a food service worker and later became a nursing assistant.

4

An overpayment in the amount of $169.85 was created because appellant received FECA compensation after
her return to work. It was administratively terminated because a collection action would exceed the expected
recovery. The record indicates that appellant returned to full duty on May 14, 2012.
5

Appellant returned to work at the VA on December 3, 2012.

6

On February 10, 2013 appellant filed a schedule award claim. By decision dated May 14, 2013, OWCP denied
the schedule award claim on the grounds that the medical evidence did not support a permanent impairment to a
scheduled member or function.

2

On September 11, 2012 the employing establishment informed OWCP that appellant’s
pay rate was $30,290.94 a year. On November 7, 2013 the VA informed OWCP that appellant’s
pay rate, effective February 23, 2012, was $32,204.00 per year, with sporadic premium pay of
$904.68 for Sunday premium, $20.02 for night differential, and $915.84 for holiday pay.
By letter dated November 19, 2013, OWCP issued a preliminary determination that
appellant received an overpayment in compensation in the amount of $6,715.67 because she was
paid compensation at an incorrect pay rate for the period September 23, 2012 through
January 29, 2013 and for a period of that time, December 3, 2012 through January 29, 2013, she
received compensation after her return to work. It explained the calculation of the overpayment
and found her not at fault in its creation. Appellant was provided an overpayment action request
form and an overpayment questionnaire.7 An overpayment work sheet indicates that for the
period September 24, 2012 to January 29, 2013 appellant received compensation of $10,961.80
when she should have received compensation of $4,246.13, yielding an overpayment of
$6,715.67. The worksheet indicated that the annual pay rate provided by the VA of $32,204.00
yielded a weekly pay rate of $619.31 and sporadic increments of $915.84 yielded an additional
$17.61 per week, for a total weekly pay rate of $636.92. Appellant did not respond to the
preliminary overpayment finding.
By decision dated December 30, 2013, OWCP finalized the overpayment decision. It
found that appellant was not at fault in the creation of the overpayment but that, as she did not
respond to the preliminary decision, she did not meet the criteria necessary to waive the
overpayment. OWCP ordered repayment at the rate of $200.00 per month.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.8
Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that, while an employee is receiving compensation, he
or she may not receive salary, pay or remuneration of any type from the United States, except in
limited circumstances.9 Section 10.500 of OWCP’s regulations provide that “compensation for
wage loss due to disability is available only for any periods during which an employee’s workrelated medical condition prevents him or her from earning the wages earned before the workrelated injury.”10

7

In a November 12, 2013 decision, OWCP had initially determined that appellant received an overpayment of
compensation in the amount of $10,724.45. By letter dated November 19, 2013, it informed appellant that the
November 12, 2013 decision was vacated, based on new information regarding her pay rate with the VA.
8

5 U.S.C. § 8102(a).

9

Id. at § 8116(a); see Danny E. Haley, 56 ECAB 393 (2005).

10

20 C.F.R. § 10.500.

3

OWCP procedures provide that, if the employee did not stop work on the date of injury
or immediately afterwards, defined as the next day, the record should indicate the pay rate for the
date of injury and the date disability began. The greater of the two should be used in computing
compensation and if they are the same, the pay rate should be effective on the date disability
began.11 The procedures further indicate that administrative inclusions should be included in
computing an employee’s pay rate, including night differential, shift differential, holiday pay,
and premium pay for weekend work.12
ANALYSIS -- ISSUE 1
The Board finds this case is not in posture for decision. The record supports that
appellant received wage-loss compensation for the period September 24, 2012 to January 29,
2013, totaling $10,961.80, from which an outstanding overpayment of $8,577.25 was deducted.
Appellant returned to work on December 3, 2012. She would not be entitled to wage-loss
compensation for any period after her return to work and an overpayment of compensation
would exist for the period December 3, 2012 to January 29, 2013.13 Another basis for finding
the overpayment of $6,715.67 at issue in this case is that appellant was compensated at an
incorrect pay rate. OWCP obtained pay rate information from the VA, appellant’s employer on
the day disability began on September 24, 2012. The VA indicated that appellant’s pay rate,
effective February 23, 2012, was $32,204.00 per year, with sporadic increments of $904.68 for
Sunday premium, $20.02 for night differential, and $915.84 for holiday pay. An overpayment
worksheet indicates that, in calculating appellant’s sporadic pay, the holiday pay of $915.84, or
$17.61 weekly, was included by OWCP in finding a weekly pay rate of $636.92. OWCP did not
address whether her sporadic Sunday premium pay and night differential should be included in
its calculations. As noted above, in calculating pay rate, administrative inclusions include night
differential and Sunday premium pay, as well as holiday pay.14 An annual rate of pay of
$32,204.00 yields a weekly pay rate of $619.31. The annual total for appellant’s sporadic
increments is $1,840.54, for an additional $35.40 weekly, or a total weekly pay rate of $654.71.
OWCP did not adequately address the basis for fact or amount of the overpayment in this
case. The case will therefore be remanded to OWCP to determine appellant’s correct pay rate,
recalculate the overpayment, and then issue an appropriate final decision with a clear explanation
of how it calculated her pay rate and the overpayment. After this and such further development
deemed necessary, OWCP should render a de novo overpayment decision.
As the amount of the overpayment is not yet established, it is premature to address
appellant’s eligibility for waiver.

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.5(a)(3)
(September 2011).
12

Id. at Chapter 2.900.6(b) (March 2011).

13

20 C.F.R. § 10.500.

14

Supra note 12; see Madelyn Y. Grant, 57 ECAB 533 (2006).

4

CONCLUSION
The Board finds this case is not in posture for decision regarding the amount of the
overpayment of compensation.15
ORDER
IT IS HEREBY ORDERED THAT the December 30, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this decision.
Issued: December 9, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

The Board notes that appellant submitted evidence with her appeal to the Board. The Board cannot consider
this evidence, however, as its review of the case is limited to the evidence that was before OWCP at the time it
rendered its final decision. 20 C.F.R. § 501.2(c)(1); P.W., Docket No. 12-1262 (issued December 5, 2012).

5

